DETAILED ACTION
This action is in response to the initial claims filed 10/26/2020.  Claims 1-20 are pending.  Independent claims 1, 11 and 18, and corresponding dependent claims are directed towards a method, system and non-transient computer-readable medium for improving KBA identity authentication questions.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 7-11, 13 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-10 and 18 of U.S. Patent No. 10,891,360 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of subject matter indicated below:
Application 17/080421
US Patent No. 10,891,360 B2
Claim 1, 11
Claims 1 + 7
Claim 3, 13
Claims 3 + 4
Claim 5
Claim 5
Claims 7-10
Claims 7-10, respectively
Claim 15-17
Claims 7-9, respectively
Claims 18-19
Claims 18 + 7


Claims 2, 4, 6, 12, 14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9 and 18 of U.S. Patent No. 10,891,360 B2, in view of Knauss (US 2016/0036807 A1), the motivation to combine being that it would advantageously make it easier to prevent costly identity fraud (Knauss [0002]), subject matter mapping shown below:
Application 17/080421
US Patent No. 10,891,360 B2
Claims 2 and 12, (having parent claims 1 and 11, respectively)
Claims 1 + 7 (to address parent claim)
+Claim 9+(Knauss [0031]-[0037] if user’s device location is not where it is expected to be, this increases the fraud risk score and can result in an indication of failure)
Claims 4 and 14, (having parent claims 1 and 11, respectively)
Claims 1 + 7 (to address parent claim)+(Knauss [0077] present correct/incorrect answers with corresponding codes; [0089] OTP expires within a predetermined period).
Claim 6, (having parent claim 1)
Claims 1 + 7 (to address parent claim)+ (Knauss [0024] geospatial data used to find business around the address to generate KBA question “which of the following hospitals is closest to your home address?”)
Claim 20, (having parent claim 18)
Claims 18 + 7 (to address parent claim)+(Knauss [0031]-[0037] if user’s device location is not where it is expected to be, this increases the fraud risk score and can result in an indication of failure)


Claims 1, 3, 5, 7-11, 13, 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-10, 12-15 and 17-18 of U.S. Patent No. 10,521,572 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of subject matter indicated below:
Application 17/080421
US Patent No. 10,521,572 B2
Claim 1
Claims 1 + 8
Claim 3
Claims 2 + 3
Claim 5
Claim 4
Claims 7-9
Claims 8-10, respectively
Claim 10
Claim 12
Claim 11
Claims 13+ 18
Claim 13
Claims 14 + 15
Claim 15
Claim 18
Claims 16-17
Claims 9-10, respectively
Claim 18
Claim 13
Claim 19
Claims 13 + 17


Claims 2, 4, 6, 12, 14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 10, 13 and 17-18 of U.S. Patent No. 10,521,572 B2, in view of Knauss (US 2016/0036807 A1), the motivation to combine being that it would advantageously make it easier to prevent costly identity fraud (Knauss [0002]), subject matter mapping shown below:
Application 17/080421
US Patent No. 10,521,572 B2
Claim 2, (having parent claim 1)
Claims 1 + 8 (to address parent claim)+Claim 10+(Knauss [0031]-[0037] if user’s device location is not where it is expected to be, this increases the fraud risk score and can result in an indication of failure)
Claim 4, (having parent claim 1)
Claims 1 + 8 (to address parent claim)+(Knauss [0077] present correct/incorrect answers with corresponding codes; [0089] OTP expires within a predetermined period).
Claim 6, (having parent claim 1)
Claims 1 + 8 (to address parent claim)+ (Knauss [0024] geospatial data used to find business around the address to generate KBA question “which of the following hospitals is closest to your home address?”)
Claim 12 (having parent claim 11)
Claims 13 + 18 (to address parent claim)+Claim 10+(Knauss [0031]-[0037] if user’s device location is not where it is expected to be, this increases the fraud risk score and can result in an indication of failure)
Claim 14 (having parent claim 11)
Claims 13 + 18 (to address parent claim)+(Knauss [0077] present correct/incorrect answers with corresponding codes; [0089] OTP expires within a predetermined period).
Claim 20, (having parent claim 18)
Claims 13 + 17 (to address parent claim)+(Knauss [0077] present correct/incorrect answers with corresponding codes; [0089] OTP expires within a predetermined period).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 19 ll. 1-3 recite the limitation “ranking the plurality of question topics and associated pass rate metrics based on the residence information of the subject” which lacks proper antecedent basis as there is no prior recitation of the “associated pass rate metrics”.  For purposes of applying prior art the limitation has been construed as “ranking the plurality of question topics 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Knauss (US 2016/0036807 A1), published Feb. 4, 2016, in view of McLachlan et al. (US 2014/0189829 A1), published Jul. 3, 2014.

As to claim 1, Knauss substantially discloses a computer-implemented method (Knauss Abstract) comprising:	receiving a set of identity information associated with a subject (Knauss [0039] receive identity information associated with subject from subject or vendor), the set of identity information comprising location information (Knauss [0030] set of identity information received can include location; [0031] location of device);	querying one or more databases with at least a portion of the set of identity information (Knauss [0041] query databases with identity information to obtain personally identifiable information (PII));	receiving, in response to the querying, personally identifiable information (Knauss [0041] query databases with identity information to obtain personally identifiable information (PII));	determining, from the personally identifiable information, residence information of the subject (Knauss [0024] data derived from retrieved information, retrieve address of subject from public record source);	determining a question topic based on the residence information of the subject (Knauss [0024] determination of question with question topic of verification of nearby business related to residence address “which of the following hospitals is closest to your home address?”);	selecting at least one knowledge-based authentication (KBA) identity proofing question for presentation to the subject, the at least one KBA identity proofing question having a personally identifiable correct answer (Knauss [0024] geospatial data used to find business around the address to generate KBA question “which of the following hospitals is closest to your home address?”);	sending, for display on a first computing device associated with the subject, the at least one KBA identity proofing question (Knauss Fig. 5 showing KBA question displayed to user; [0064] GUI);	receiving, responsive to the sending, a response answer (Knauss [0043] receiving response code); and	responsive to a match between the response answer and the personally identifiable correct answer, sending, for display on the first computing device associated with the subject, a first indication of authentication (Knauss [0044] output indication of authentication if matched).	Knauss fails to explicitly disclose ranking, by a predictive model executing on one or more computer processors, a plurality of question topics; and selecting, based on the ranking, at least one knowledge-based authentication (KBA) proofing question.	McLachlan describes an authentication challenge system for adaptive secondary authentication criteria based on account data.	With this in mind, McLachlan discloses ranking, by a predictive model executing on one or more computer processors (McLachlan [0051] usage of a predictive model for question analysis), a plurality of question topics (McLachlan [0039]; [0036]-[0038] determine presumed media genre preference (topic – e.g. punk, disco, etc.) using user identifier, transaction history and multi-media library content); and selecting, based on the ranking, at least one knowledge-based authentication (KBA) proofing question (McLachlan [0038] generate question related to presumed preference and present to user).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the predictive model of McLachlan with the authentication system of Knauss, such that a predictive model is used to refine the topics/questions presented for authentication, as it would advantageously reduce the likelihood for an account with compromised credentials performing fraudulent activity (McLachlan [0028]).
As to claim 2, Knauss and McLachlan disclose the invention as claimed as described in claim 1, including sending, for display on the first computing device associated with the subject, an indication of authentication failure based on a mismatch of the residence information and the location information (Knauss [0031]-[0037] if user’s device location is not where it is expected to be, this increases the fraud risk score and can result in an indication of failure).
As to claim 3, Knauss and McLachlan disclose the invention as claimed as described in claim 1, including refining the predictive model to produce KBA identity proofing questions that increase a probability of a match based on one or more of a history of matches between the response answer and the personally identifiable correct answer , the match or a mismatch between the response answer and the personally identifiable correct answer, and associated pass rate metrics (McLachlan [0029] quality engine analyzes answer metrics of multiple accounts to modify questions to improve likelihood of detecting accounts with compromised credentials).
As to claim 4, Knauss and McLachlan disclose the invention as claimed as described in claim 1, including wherein receiving the response answer outside of a predefined time period of the sending of the at least one KBA identity proofing question causes one or more of discarding the KBA identity proofing question and evaluating the response answer as a mismatch (Knauss [0077] present correct/incorrect answers with corresponding codes; [0089] OTP expires within a predetermined period).
As to claim 6, Knauss and McLachlan disclose the invention as claimed as described in claim 1, including wherein ranking the plurality of question topics is further based on at least one business or landmark corresponding to a residence city of the subject (Knauss [0024] geospatial data used to find business around the address to generate KBA question “which of the following hospitals is closest to your home address?”).
As to claim 7, Knauss and McLachlan disclose the invention as claimed as described in claim 1, including further comprising determining one or more subject characteristics associated with the subject (Knauss [0030]-[0031] multiple characteristics of user, device & channel stored at vendor or server), wherein the one or more subject characteristics comprise a characteristic related to one or more of: age (Knauss [0030] date of birth), culture, gender, property transaction count (Knauss [0022] property ownership; [0021] transactional activity), previous address count (Knauss [0095] number of address moves), frequency of address moves (Knauss [0095] length of residence at one or more addresses), vehicle (Knauss [0065] vehicle), subject history (Knauss [0091] identity has a history of derogatory or high risk events), and the first computing device (Knauss [0031[ information about device used by subject).
As to claim 8, Knauss and McLachlan disclose the invention as claimed as described in claim 7, including wherein the characteristic related to the first computing device comprises one or more of: a phone number, an Internet Protocol (IP) address, a Media Access Control (MAC) address, a location, an indication of signal-to-noise, browser configuration information, operating system information, a listing of installed fonts, and a listing of installed plug-ins (Knauss [0031] shows all device characteristics).
As to claim 9, Knauss and McLachlan disclose the invention as claimed as described in claim 1, including further comprising sending, for display on the first computing device associated with the subject, an indication of authentication failure responsive to a determined mismatch between the response answer and the personally identifiable correct answer (Knauss [0077] correct/incorrect answers with corresponding codes; [0080] response code for incorrect answer results in output mismatch indication).
As to claim 10, Knauss and McLachlan disclose the invention as claimed as described in claim 1, including wherein receiving the set of identity information comprises receiving one or more of: a name, an address, a gender, a birth date, a phone number, at least portion of a social security number, an IP address, a location, and a communication device electronic fingerprint (Knauss [0030] name, address, birth date, SSN, location; [0031] IP address; [0036] device fingerprint).
As to claim 11, Knauss substantially discloses a system (Knauss Fig. 3 item 300) comprising: 	one or more processors (Knauss Fig. 3 item 302 CPU; [0053]); 	memory in communication with the one or more processors (Knauss Fig. 3 item 318 memory; [0057]); 	instructions stored in the memory that, when executed by the one or more processors (Knauss [0057] memory storing instructions for processing on CPU), cause the system to:		receive a set of identity information associated with a subject (Knauss [0039] receive identity information associated with subject from subject or vendor), the set of identity information comprising location information (Knauss [0030] set of identity information received can include location; [0031] location of device);		query one or more databases with at least a portion of the set of identity information (Knauss [0041] query databases with identity information to obtain personally identifiable information (PII));		receive, in response to the query, personally identifiable information (Knauss [0041] query databases with identity information to obtain personally identifiable information (PII));		determine, from the personally identifiable information, residence information of the subject (Knauss [0024] data derived from retrieved information, retrieve address of subject from public record source);		determining a question topic based on the residence information of the subject (Knauss [0024] determination of question with question topic of verification of nearby business related to residence address “which of the following hospitals is closest to your home address?”);		select at least one knowledge-based authentication (KBA) identity proofing question for presentation to the subject, the at least one KBA identity proofing question having a personally identifiable correct answer (Knauss [0024] geospatial data used to find business around the address to generate KBA question “which of the following hospitals is closest to your home address?”);		send, for display on a first computing device associated with the subject, the at least one KBA identity proofing question (Knauss Fig. 5 showing KBA question displayed to user; [0064] GUI);		receive a response answer (Knauss [0043] receiving response code); and		responsive to a match between the response answer and the personally identifiable correct answer, send, for display on the first computing device associated with the subject, a first indication of authentication (Knauss [0044] output indication of authentication if matched).	Knauss fails to explicitly disclose ranking, by a predictive model executing on one or more computer processors, a plurality of question topics; and selecting, based on the ranking, at least one knowledge-based authentication (KBA) proofing question.	McLachlan discloses ranking, by a predictive model executing on one or more computer processors (McLachlan [0051] usage of a predictive model for question analysis), a plurality of question topics (McLachlan [0039]; [0036]-[0038] determine presumed media genre preference (topic – e.g. punk, disco, etc.) using user identifier, transaction history and multi-media library content); and selecting, based on the ranking, at least one knowledge-based authentication (KBA) proofing question (McLachlan [0038] generate question related to presumed preference and present to user).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the predictive model of McLachlan with the authentication system of Knauss, such that a predictive model is used to refine the topics/questions presented for authentication, as it would advantageously reduce the likelihood for an account with compromised credentials performing fraudulent activity (McLachlan [0028]).	
As to claim 12, Knauss and McLachlan disclose the invention as claimed as described in claim 11, including wherein the instructions further cause the one or more processors to send, for display on the first computing device associated with the subject, an indication of authentication failure based on a mismatch of the residence information and the location information (Knauss [0031]-[0037] if user’s device location is not where it is expected to be, this increases the fraud risk score and can result in an indication of failure).
As to claim 13, Knauss and McLachlan disclose the invention as claimed as described in claim 11, including wherein the instructions further cause the one or more processors to refine the predictive model to produce KBA identity proofing questions that increase a probability of a match based on one or more of a history of matches between the response answer and the personally identifiable correct answer, the match or a mismatch between the response answer and the personally identifiable correct answer, and associated pass rate metrics (McLachlan [0029] quality engine analyzes answer metrics of multiple accounts to modify questions to improve likelihood of detecting accounts with compromised credentials).
As to claim 14, Knauss and McLachlan disclose the invention as claimed as described in claim 11, including wherein the instructions further cause the one or more processors to evaluate the response answer as a mismatch responsive to receiving the response answer after a predefined time period has elapsed since the at least one KBA identity proofing question was sent (Knauss [0077] present correct/incorrect answers with corresponding codes; [0089] OTP expires within a predetermined period).
As to claim 15, Knauss and McLachlan disclose the invention as claimed as described in claim 11, including wherein the instructions further cause the one or more processors to determine one or more subject characteristics associated with the subject (Knauss [0030]-[0031] multiple characteristics of user, device & channel stored at vendor or server), wherein the one or more subject characteristics comprise a characteristic related to one or more of: gender, culture, property transaction count (Knauss [0022] property ownership; [0021] transactional activity), previous address count (Knauss [0095] number of address moves), frequency of address moves (Knauss [0095] length of residence at one or more addresses), vehicle (Knauss [0065] vehicle), subject history (Knauss [0091] identity has a history of derogatory or high risk events), and the first computing device (Knauss [0031[ information about device used by subject).
As to claim 16, Knauss and McLachlan disclose the invention as claimed as described in claim 15, including wherein the characteristic related to the first computing device comprises one or more of: a phone number, an Internet Protocol (IP) address, a Media Access Control (MAC) address, a location, an indication of signal-to-noise, browser configuration information, operating system information, a listing of installed fonts, and a listing of installed plug-ins (Knauss [0031] shows all device characteristics).
As to claim 17, Knauss and McLachlan disclose the invention as claimed as described in claim 11, including wherein the instructions further cause the one or more processors to send, for display on the first computing device associated with the subject, an indication of authentication failure responsive to a determined mismatch between the response answer and the personally identifiable correct answer (Knauss [0077] present correct/incorrect answers with corresponding codes; [0080] response code for incorrect answer results in output mismatch indication).
As to claim 18, Knauss substantially discloses a non-transient computer-readable medium storing instructions, that when executed by a user device having one or more processors (Knauss [0057] memory storing instructions for processing on CPU), cause the one or more processors to perform a method (Knauss Abstract) comprising:	receiving a set of identity information associated with a subject (Knauss [0039] receive identity information associated with subject from subject or vendor), the set of identity information comprising location information (Knauss [0030] set of identity information received can include location; [0031] location of device);	querying one or more databases with at least a portion of the set of identity information (Knauss [0041] query databases with identity information to obtain personally identifiable information (PII));	receiving, in response to the querying, personally identifiable information (Knauss [0041] query databases with identity information to obtain personally identifiable information (PII));	determining, from the personally identifiable information, residence information of the subject (Knauss [0024] data derived from retrieved information, retrieve address of subject from public record source);	determining a question topic based on the residence information of the subject (Knauss [0024] determination of question with question topic of verification of nearby business related to residence address “which of the following hospitals is closest to your home address?”);	selecting at least one knowledge-based authentication (KBA) identity proofing question for presentation to the subject, the at least one KBA identity proofing question having a personally identifiable correct answer (Knauss [0024] geospatial data used to find business around the address to generate KBA question “which of the following hospitals is closest to your home address?”);	sending, for display on a first computing device associated with the subject, the at least one KBA identity proofing question (Knauss Fig. 5 showing KBA question displayed to user; [0064] GUI);	receiving, responsive to the sending, a response answer (Knauss [0043] receiving response code); and	responsive to a match between the response answer and the personally identifiable correct answer, sending, for display on the first computing device associated with the subject, a first indication of authentication (Knauss [0044] output indication of authentication if matched).	Knauss fails to explicitly disclose ranking, by a predictive model executing on one or more computer processors, a plurality of question topics; and selecting, based on the ranking, at least one knowledge-based authentication (KBA) proofing question.	McLachlan discloses ranking, by a predictive model executing on one or more computer processors (McLachlan [0051] usage of a predictive model for question analysis), a plurality of question topics (McLachlan [0039]; [0036]-[0038] determine presumed media genre preference (topic – e.g. punk, disco, etc.) using user identifier, transaction history and multi-media library content); and selecting, based on the ranking, at least one knowledge-based authentication (KBA) proofing question (McLachlan [0038] generate question related to presumed preference and present to user).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the predictive model of McLachlan with the authentication system of Knauss, such that a predictive model is used to refine the topics/questions presented for authentication, as it would advantageously reduce the likelihood for an account with compromised credentials performing fraudulent activity (McLachlan [0028]).
As to claim 19, Knauss and McLachlan disclose the invention as claimed as described in claim 18, including ranking the plurality of question topics and associated pass rate metrics based on the residence information of the subject (shown in rejection of claim 18).
As to claim 20, Knauss and McLachlan disclose the invention as claimed as described in claim 18, including sending, for display on the first computing device associated with the subject, an indication of authentication failure based on a mismatch of the residence information and the location information (Knauss [0031]-[0037] if user’s device location is not where it is expected to be, this increases the fraud risk score and can result in an indication of failure).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Knauss (US 2016/0036807 A1), published Feb. 4, 2016, in view of McLachlan et al. (US 2014/0189829 A1), published Jul. 3, 2014, in view of Neville, Padraic G. “Decision Trees for Predictive Modeling”, published on Aug. 4, 1999.
As to claim 5, Knauss and McLachlan substantially disclose the invention as claimed as described in claim 1, failing, however, to explicitly disclose refining the predictive model by applying decision tree learning.	Neville describes using decision trees for predictive modeling.	With this in mind, Neville discloses applying decision tree learning (Neville pg. 12 last paragraph – using C4.5 (aka ID4.5) in a decision tree).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the decision tree predictive modeling of Neville with the predictive modeling of Knauss and McLachlan, such that a decision tree is used, as it would advantageously overcome the burdens of making a prediction (Neville pg. 3 ¶6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Donfried et al. (US 2013/0061285 A1) is related to KBA risk assessment of geospatial location matching specified user location.
Schultz (US 2009/0265773 A1) is related to KBA questions related to location of recent transactions.
Jiang et al. (US 9,674,195 B1) is related to KBA questions based on residence history.
Bar-Menachem et al. (US 9,565,562 B1) is related to KBA location questions.
Corn et al. (US 9,021,553 B1) is related to "poison" KBA question answers.
Upson et al. (US 8,533,815 B1) is related to residence based KBA questions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eric W Shepperd/Primary Examiner, Art Unit 2492